[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-12824                ELEVENTH CIRCUIT
                                                           DECEMBER 11, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                 D. C. Docket No. 09-00015-CR-1-MMP-AK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

BARBARA JOANN SAPSIN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (December 11, 2009)

Before BLACK, BARKETT and FAY, Circuit Judges.

PER CURIAM:

     Barbara Sapsin appeals her 24-month sentence, which was imposed
following her admission to violating the conditions of her supervised release for

previous convictions of embezzlement of public money, property, or records, in

violation of 18 U.S.C. § 641, and aggravated identity theft, in violation of 18

U.S.C. § 1028A.     On appeal, Sapsin argues that her sentence was unreasonable

because the district court: failed to explain it reasons for the sentence, failed to take

into account the Sentencing Guidelines policy statements and mandatory

sentencing considerations at 18 U.S.C. § 3553(a), and impermissibly considered a

factor not expressly listed in § 3553(a).

      We review a sentence imposed upon the revocation of supervised release for

reasonableness. United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th

Cir. 2008). Out reasonableness review is deferential, and the party challenging the

sentence “bears the burden of establishing that the sentence is unreasonable in the

light of both the record and the factors in section 3553(a).” United States v.

Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006), citing United States v. Talley, 431
F.3d 784, 788 (11th Cir. 2005). In considering the reasonableness of a sentence,

we employ an abuse-of-discretion standard “[r]egardless of whether the sentence

imposed is inside or outside the Guidelines range.” Gall v. United States, 552
U.S. 38, ___, 128 S. Ct. 586, 597, 169 L. Ed. 2d 445 (2007). We review de novo, as

a question of law, whether a factor considered by the district court in sentencing is



                                            2
impermissible. Velasquez Velasquez, 524 F.3d at 1252. (quotation omitted).

      When revoking a defendant’s term of supervised release, 18 U.S.C.

§ 3583(e) instructs courts to consider certain § 3553(a) factors to determine an

appropriate sentence. See 18 U.S.C. § 3583(e). Specifically, courts are directed to

consider: “the nature and circumstances of the offense and the history and

characteristics of the defendant”; the need for the sentence imposed to “afford

adequate deterrence to criminal conduct” and “protect the public from further

crimes [committed by] the defendant”; the need for the sentence to “provide the

defendant with needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner”; applicable guidelines or

policy statements issued by the Sentencing Commission; any pertinent policy

statements; the need to avoid unwarranted sentence disparities; and the need to

provide restitution to victims. See 18 U.S.C. § 3583(e), citing 18 U.S.C.

§ 3553(a)(1), (a)(2)(B)-(D), (a)(4)-(7). The district court need not discuss or

explicitly state each factor on the record, but an acknowledgment by the district

court that it has considered the defendant’s arguments and the § 3553(a) factors

will suffice. United States v. Gonzalez, 550 F.3d 1319, 1329-30 (11th Cir. 2008).

      We will vacate a sentence if we are left “with the definite and firm

conviction that the district court committed a clear error of judgment in weighing



                                          3
the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. Pugh, 515
F.3d 1179, 1191 (11th Cir. 2008) (quotation omitted). If the sentence imposed lies

outside of the guideline range, the degree of the variance is relevant to the

substantive reasonableness of the sentence and, in general, “a major departure

should be supported by a more significant justification than a minor one.” Gall,

552 U.S. at __, 128 S.Ct. at 597. Nonetheless, in reviewing such a sentence, the

appellate court “may not apply a presumption of unreasonableness.” Id. A district

court has “considerable discretion” in deciding whether the § 3553(a) factors

justify a variance, and it need not provide “extraordinary justification” for a

sentence that lies outside the guideline range. United States v. Shaw, 560 F.3d
1230, 1238 (11th Cir.) (quotation omitted), cert. denied 129 S. Ct. 2847 (2009).

      After review of the parties’ briefs and careful consideration of the record, we

affirm. The district court specifically advised Sapsin that, although the advisory

guideline range for her sentence was six to 12 months, she could potentially

receive up to 24 months in prison. The court found that a variance was warranted.

The court based its decision on a consideration of the policy statements, the

§ 3553(a) mandatory sentencing factors, and Sapsin’s own admission that she

committed violations of the conditions of supervised release.



                                           4
      There is no basis on which to conclude that the district court made a clear

error in judgment in weighing the relevant § 3553(a) factors against the undisputed

record. See Shaw, 560 F.3d at 1237-1238; see also Gall, 552 U.S. at __, 128 S.Ct.

at 597 (the reviewing court “must give due deference to the district court’s decision

that the § 3553(a) factors, on a whole, justify the extent of the variance.”). The

district court did not abuse its discretion. We therefore affirm.

      AFFIRMED.




                                           5